Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2006

In Re Magloire
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1732




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re Magloire " (2006). 2006 Decisions. Paper 1360.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1360


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-39 (March 2006)                            NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                        NO. 06-1732
                                     ________________

                           IN RE: CARTER J. MAGLOIRE,
                                                 Petitioner
                       ____________________________________

                 On Petition for Writ of Mandamus from the
                     District Court of the Virgin Islands
                    (Related to Crim. No. 04-cr-00142-2)
                 ___________________________________
                 Submitted Under Rule 21, Fed. R. App. Pro.
                               March 10, 2006
     BEFORE: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES

                                  Filed March 30, 2006
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Carter J. Magloire petitions for a writ of mandamus directing the District

Court to rule on his motion for a new trial in his criminal proceeding. For the reasons that

follow, we will deny the petition.

              In February 2005, a jury in the District Court found Magloire guilty of

bringing in and harboring aliens in violation of 8 U.S.C. § 1324. Magloire filed a motion

for a new trial on March 1, 2005. In his mandamus petition, he asks us to order the

District Court to rule on his motions that have been pending “for at least six months.”

                                             1
Our examination of the District Court’s docket indicates that the only such motion is his

motion for a new trial.

              By order entered March 22, 2006, the District Court denied Magloire’s

motion for a new trial. Because the District Court has ruled on Magloire’s motion, we

will deny his mandamus petition as moot.




                                             2